As filed with the Securities and Exchange Commission on February 7, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09447 Jacob Funds Inc. C/O The Jacob Micro Cap Growth Fund (Exact name of Registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) (424)-237-2164 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2012 Item 1. Reports to Stockholders. JACOB MICRO CAP GROWTH FUND Annual Report November 30, 2012 Jacob Micro Cap Growth Fund Annual Report November 30, 2012 The Jacob Micro Cap Growth Fund is a mutual fund with the primary investment objective of long-term growth of capital. Investment Adviser Jacob Asset Management of New York LLC TABLE OF CONTENTS Letter From the Manager 1 Industry Breakdown 3 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to the Financial Statements 13 Report of Independent Registered Public Accounting Firm 23 Additional Information on Fund Expenses 24 Additional Information 26 Dear Fellow Investors, This will be the final separate report for the Jacob Micro Cap Growth Fund as we formally merged the Jacob Micro Cap Growth Fund (formerly PineBridge US Micro Cap Growth Fund) series of Jacob Funds II (formerly PineBridge Mutual Funds) into the Jacob Funds family on November 12, 2012 and will transition to an August fiscal year end in 2013.In July, we assumed management of the Fund and began making adjustments to the portfolio, in line with our investment philosophies, that we believe should enhance performance and create value going forward.During this stub period, from July 9 to November 30, 2012, the Fund’s Institutional Class shares returned -3.19%, compared to the Russell Microcap Growth Index, which was down -0.76%.The Russell 2000 Growth Index returned 1.43%. From July 9, 2012 through October 15, 2012, we managed the fund together with the portfolio manager from the prior advisory firm. On October 16, 2012, we took over exclusive management of the fund. During the period from October 16 to November 30, 2012, the fund’s Institutional Class shares returned -5.72%, compared to the Russell Microcap Growth Index, which was down -3.42%. The Russell 2000 Growth Index returned -2.07%. Going forward, performance for the fund will be shown beginning on October 16, 2012. During these five months, the Fund encountered a volatile market environment.Though the economy continues to improve at a gradual pace, the political fights in Washington D.C. have acted as a drag on recovery.The markets were adversely affected by the threat of a group of spending cuts and tax hikes that would have come into effect on January 2, 2013 (the “fiscal cliff”) as well as the ongoing debate over the borrowing limit for the U.S. government (the “debt ceiling”).Investor uncertainty over coming changes to tax rates also contributed to greater-than-usual selling pressure toward the year’s end. At this point, we believe that many of the negative political factors that are at play, most of which are short-term in nature, have already been priced into the market.Meanwhile, longer-term positives could likely propel a sustained economic recovery, with the Federal Reserve (the “Fed”) acting with purpose to keep interest rates low, setting targets for employment and inflation numbers, and pumping tens of billions of dollars into the economy via quantitative easing.The Fed’s aggressive stance has supported the continuing housing market recovery and helped strengthen consumer spending patterns.It’s worth noting that these positives have helped tip what started out as a weaker manufacturing-led recovery toward a more desirable consumer-led recovery. As stock pickers, we see opportunity in the fact that current stock valuations continue to modestly trail historic norms, which indicates to us that equity prices have room to rise once the nation works its way past these near-term political hurdles. The economic uncertainty of this period had a negative impact on the portfolio’s performance.Sector issues, rather than company-specific problems, contributed significantly to the Fund’s performance.For example, when we took over the Fund this summer, the portfolio was significantly underweight in the healthcare sector, an area that was among the strongest performers of 2012 and which makes up a significant portion of the benchmark index.Similarly, it was also underweight in the consumer sector, which did extremely well last year as well. In our first few months as manager, we took corrective actions in order to begin the new year with what we believe is a more balanced portfolio.Consistent with our investment philosophy across all the Jacob Funds, we are adding positions in companies with what in our opinion are strong secular growth opportunities that are well positioned to outperform in what still looks to be a sluggish recovery.Our method is to seek companies that address very large markets, are run by what we feel are solid management teams and exhibit potential to improve margins and gain share; and also have the ability to grow at much faster rates than the general economy. While stocks of micro capitalization companies tend to be some of the riskiest stocks to own, the potential rewards they offer are that much greater as well.In this less-efficient corner of the market, our research-driven approach can uncover fast-growing companies that are as yet little known to Wall Street.One of our first actions as manager was to boost our exposure to some extremely promising upstarts in the healthcare sector.We started building a position in Derma Sciences, a producer of advanced wound- care bandages and treatments, which is also currently trialing a drug for 1 diabetic foot ulcers.The stock’s current valuation is based primarily on its core products, with the diabetes treatment representing enormous potential upside. We also added shares of Achillion Pharmaceuticals, which is developing drugs to treat Hepatitis C.There are few existing treatment options in a market that is potentially worth tens of billions of dollars, and we believe Achillion could be an attractive acquisition candidate to a large pharmaceutical company.We are also buying Curis, a developer of an oral drug for severe basal cell carcinoma; MAP Pharmaceuticals, which is trialing an inhaled version of a migraine headache drug; and Rigel Pharmaceuticals; developer of a rheumatoid arthritis treatment.These companies are tiny, yet each is targeting an extremely large market. We are also working to boost our allocation in the consumer sector, which had been significantly underweight in the Fund’s portfolio.Recent additions include Sonic Corp, the popular fast food chain that has rationalized its business model and reinstated its successful “Two Guys” ad campaign; and Tilly’s, a California-based, action-sports retailer of surf and skateboard brands.We also added some select tech names to the portfolio, including Bottomline Technologies, which helps banks and financial institutions streamline and automate invoicing systems; and Ellie Mae, which brings cloud-based processing to the cumbersome arena of mortgage documentation. With these and other additions, we are excited to be bringing to the portfolio what we believe is a greater degree of balance and to be entering the new year with more exposure to quality companies that meet our criteria for exceptional secular growth potential.Thank you for investing with us, and we look forward to a bright future together. Ryan Jacob Chairman and Chief Investment Officer Past performance is not a guarantee of future results. Must be accompanied or preceded by a prospectus. The opinions expressed above are those of the portfolio manager and are subject to change.Forecasts cannot be guaranteed. Mutual fund investing involves risk; loss of principal is possible.Investments in micro capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources.Micro cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price.In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies.Investments in foreign securities involve greater volatility and political, economic and currency risks, and differences in accounting methods.These risks are greater in emerging markets. The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. Equity market.The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe.It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Fund holdings are subject to change and should not be construed as a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk.Please refer to the schedule of investments for complete fund holdings information. Performance data reflects fee waivers and in the absence of these waivers performance would be reduced. The Funds are distributed by Quasar Distributors, LLC. 2 JACOB MICRO CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF NOVEMBER 30, 2012 (as a percentage of total investments) (Unaudited) 3 Comparison of $10,000 Investment in Jacob Micro Cap Growth Fund vs. Indices (Unaudited) Average Annual Total Return through November 30, 2012 (Since October 16, 2012*) Jacob Micro Cap Growth Fund Institutional Class (5.72)% Jacob Micro Cap Growth Fund Investor Class (5.80)% Russell Microcap Growth Index (3.42)% Russell 2000 Growth Index (2.07)% The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The return of the index is not reduced by any fees or operating expenses. The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. Equity market.It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values. This chart assumes an initial gross investment of $10,000 and reflects the fees charged on an account.Returns shown include the reinvestment of all dividends, but do not include the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. * The Fund performance is shown for the period beginning on October 16, 2012, which is when the Adviser’s investment team took over exclusive management of the Predecessor Fund’s portfolio. In previous years, the Predecessor Fund was managed by another investment advisory firm, and, from July 9, 2012 through October 15, 2012, by the Adviser together with the portfolio manager from the prior advisory firm. Performance information prior to October 16, 2012 is not shown, but is reflected in the Total Return figures in the Financial Highlights section of the financial statements. 4 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2012 Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % DHX Media Ltd.*^ $ Automotive % Gentherm Inc.* Biotech & Pharmaceuticals % Achillion Pharmaceuticals Inc.* Celldex Therapeutics, Inc.* Curis, Inc.* MAP Pharmaceuticals Inc.* NovaBay Pharmaceuticals, Inc.* Rigel Pharmaceuticals, Inc.* Synta Pharmaceuticals Corp.* Trius Therapeutics, Inc.* Energy-Exploration & Production % Geospace Technologies Corporation* Magnum Hunter Resources Corporation* Triangle Petroleum Corporation* Energy-Infrastructure & Services % RigNet Inc.* Financial % Encore Capital Group, Inc.* ViewPoint Financial Group, Inc. Industrial % ADA-ES, Inc.* CECO Environmental Corp. KMG Chemicals, Inc. Mistras Group, Inc.* MYR Group Inc.* Team, Inc.* Medical Devices % Cerus Corporation* The accompanying notes are an integral part of these financial statements. 5 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2012 Shares Value COMMON STOCKS—(CONTINUED) % Medical Devices—(continued) % Derma Sciences, Inc.* $ Endologix, Inc.* Exact Sciences Corp.* STAAR Surgical Company* TearLab Corporation* Retail & Restaurants % Shoe Carnival Inc. Sonic Corp.* Tilly’s Inc.—Class A* Technology-Hardware % CEVA, Inc.* Silicon Image, Inc.* Technology-Software & Services % Bottomline Technologies, Inc.* Ellie Mae, Inc.* Euronet Worldwide, Inc.* Global Cash Access Holdings, Inc.* Immersion Corporation* iPass Inc.* Jiayuan.com International Ltd.—ADR*^ LogMeIn, Inc.* Perficient, Inc.* SPS Commerce, Inc.* Support.com, Inc.* Synergetics USA, Inc.* Velti PLC*^ Virtusa Corporation* Telecommunications % 8x8, Inc.* TOTAL COMMON STOCKS (Cost$39,898,720) The accompanying notes are an integral part of these financial statements. 6 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) November 30, 2012 Shares Value SHORT TERM INVESTMENT % Money Market Fund—3.4% Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERMINVESTMENT (Cost$1,529,164) TOTAL INVESTMENTS (Cost$41,427,884) % $ OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % $ * Non Income Producing. ^ Foreign security valued in local currency, converted to U.S. Dollar daily. (a) 7-day yield. ADR American Depositary Receipt. PLC Public Limited Company. The accompanying notes are an integral part of these financial statements. 7 JACOB MICRO CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 Assets: Investments, at value (cost $41,427,884) $ Receivable for capital shares sold 67 Receivable for investments sold Dividend Receivable Other assets Total Assets Liabilities: Payable to Adviser Payable to Custodian Payable for distribution expenses (see Note 7) Payable for capital shares repurchased Accrued printing and mailing fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Capital Stock $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Institutional Class Net Assets $ Shares Outstanding (20 billion shares of $0.001 par value authorized) Net asset value, redemption price and offering price per share(1) $ Investor Class Net Assets $ Shares Outstanding (20 billion shares of $0.001 par value authorized) Net asset value, redemption price and offering price per share(1) $ Redemption of shares held less than 30 days (Investor Class only) may be charged a 2% redemption fee. See Note 3. The accompanying notes are an integral part of these financial statements. 8 JACOB MICRO CAP GROWTH FUND STATEMENT OF OPERATIONS For the Year Ended November 30, 2012 Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fee Distribution expenses—Investor Class (See Note 7) Administration fees Fund accounting fees Transfer agent fees Custody fees Federal and state registration Insurance expense Audit fees Legal fees Reports to shareholders Directors’ fees and expenses Reorganization expenses(1) Other Total Expenses Expense Waiver (See Note 6) ) Net expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ Expenses related to the reorganization from Jacob Funds II (formerly, PineBridge Mutual Funds) to Jacob Funds Inc. The accompanying notes are an integral part of these financial statements. 9 JACOB MICRO CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended November 30, 2012 November 30, 2011 Operations: Net investment loss $ ) ) Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) ) Net increase (decrease) in net assets resulting from operations ) Capital Share Transactions: (Note 3) Proceeds from shares sold Cost of shares redeemed ) ) Net increase (decrease) in net assets resulting from capital share transactions ) Net Decrease in Net Assets ) ) Net Assets: Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. 10 JACOB MICRO CAP GROWTH FUND FINANCIAL HIGHLIGHTS(1) The table below sets forth financial data for a share of the Fund outstanding throughout each year presented. Year Ended Year Ended Year Ended Year Ended Year Ended November 30, November 30, November 30, November 30, November 30, Institutional Class Per Share Data: Net asset value, beginning of year $ Income (loss) from investment operations: Net investment loss(4) Net realized and unrealized gain (loss) on securities ) Total from investment operations ) Less distributions: From net realized gain — ) Net asset value, end of year $ Total return % )% Supplemental data and ratios: Net assets, end of year (in thousands) $ Ratio of gross operating expenses (prior to waiver or reimbursements) to average net assets % Ratio of net operating expenses (after waiver or reimbursements) to average net assets %(2)(3) %(3) %(3) %(3) %(3) Ratio of net investment loss (prior to waiver or reimbursements) to average net assets )% )%(5) )%(5) )%(5) )%(5) Ratio of net investment loss (after waiver or reimbursements) to average net assets )%(2)(3) )%(3) )%(3) )%(3) )%(3) Portfolio turnover rate % The financial highlights set forth herein include the historical financial highlights of the Jacob Micro Cap Growth Fund (formerly, PineBridge US Micro Cap Growth Fund) series of Jacob Funds II (formerly, PineBridge Mutual Funds) (the “Predecessor Fund”). The Predecessor Fund was reorganized into the Jacob Micro Cap Growth Fund on November 12, 2012. On July 9, 2012, the adviser changed from PineBridge Investments, LLC to Jacob Asset Management of New York LLC (the “Adviser”). See Note 8. Information prior to November 12, 2012 reflects the performance of the Predecessor Fund’s Class I shares. The Advisor has contractually agreed, effective November 12, 2012 (date of reorganization) through January 2, 2014, to waive up to 100% of its advisory fee to the extent that the Fund’s operating expense ratio exceeds 2.15%, excluding any taxes, interest, brokerage fees, acquired fund fees and expenses, and extraordinary expenses. Prior to November 12, 2012, the previous adviser and the Adviser agreed to waive operating expenses over 1.60% of the Fund’s average daily net assets. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the year. Unaudited. The accompanying notes are an integral part of these financial statements. 11 JACOB MICRO CAP GROWTH FUND FINANCIAL HIGHLIGHTS(1) The table below sets forth financial data for a share of the Fund outstanding throughout each year presented. Year Ended Year Ended Year Ended Year Ended Year Ended November 30, November 30, November 30, November 30, November 30, Investor Class Per Share Data: Net asset value, beginning of year $ Income (loss) from investment operations: Net investment loss(4) Net realized and unrealized gain (loss) on securities ) Total from investment operations ) Less distributions: From net realized gain — ) Net asset value, end of year $ Total return % )% Supplemental data and ratios: Net assets, end of year (in thousands) $ Ratio of gross operating expenses (prior to waiver or reimbursements) to average net assets % Ratio of net operating expenses (after waiver or reimbursements) to average net assets %(2)(3) %(3) %(3) %(3) %(3) Ratio of net investment loss (prior to waiver or reimbursements) to average net assets )% )%(5) )%(5) )%(5) )%(5) Ratio of net investment loss (after waiver or reimbursements) to average net assets )%(2)(3) )%(3) )%(3) )%(3) )%(3) Portfolio turnover rate % The financial highlights set forth herein include the historical financial highlights of the Jacob Micro Cap Growth Fund (formerly, PineBridge US Micro Cap Growth Fund) series of Jacob Funds II (formerly, PineBridge Mutual Funds) (the “Predecessor Fund”). The Predecessor Fund was reorganized into the Jacob Micro Cap Growth Fund on November 12, 2012. On July 9, 2012, the adviser changed from PineBridge Investments, LLC to Jacob Asset Management of New York LLC (the “Adviser”). See Note 8. Information prior to November 12, 2012 reflects the performance of the Predecessor Fund’s Class R shares. The Advisor has contractually agreed, effective November 12, 2012 (date of reorganization) through January 2, 2014, to waive up to 100% of its advisory fee to the extent that the Fund’s operating expense ratio exceeds 2.45%, excluding any taxes, interest, brokerage fees, acquired fund fees and expenses, and extraordinary expenses. Prior to November 12, 2012, the previous adviser and the Adviser agreed to waive operating expenses over 1.90% of the Fund’s average daily net assets. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the year. Unaudited. The accompanying notes are an integral part of these financial statements. 12 JACOB MICRO CAP GROWTH FUND NOTES TO THE FINANCIAL STATEMENTS November 30, 2012 NOTE 1—DESCRIPTION OF ORGANIZATION Jacob Funds Inc. (the “Corporation”) was organized as a Maryland corporation on July 13, 1999 and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company issuing its shares in series.The Corporation currently consists of four “diversified” series, the Jacob Internet Fund (the “Internet Fund”), the Jacob Small Cap Growth Fund (the “Small Cap Growth Fund”) the Jacob Wisdom Fund (the “Wisdom Fund”), and the Jacob Micro Cap Growth Fund (the “Fund”), and the authorized capital stock of the Corporation consists of twenty billion shares of stock having a par value of one-tenth of one cent ($0.001) per share.The primary investment objective of the Fund is long-term growth of capital.The Jacob Micro Cap Growth Fund (formerly, PineBridge US Micro Cap Growth Fund) series of Jacob Funds II (formerly, PineBridge Mutual Funds) (the “Predecessor Fund”) was reorganized into the Fund on November 12, 2012 (the “Reorganization”).See Note 8.The investment objective of the Predecessor Fund was to provide maximum capital appreciation, consistent with reasonable risk to principal. The Micro Cap Growth Fund currently offers Investor and Institutional Class shares.Each share of each class of the Fund represents an equal pro rata interest in such Fund and provides the shareholder the same voting, dividend, and other rights, except that shareholders of each class of a Fund have exclusive voting rights regarding any matter relating solely to that particular class.Investor Class shareholders may be charged a redemption fee of 2% if the shares are redeemed within 30 days of initial investment. NOTE 2—SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation—Investment securities traded on a national securities exchange are valued at their last sales price in the principal market in which these securities are normally traded (except those traded on the NASDAQ National Market and Capital Market exchanges which are valued at the NASDAQ Official Closing Price (“NOCP”)), unless there are no transactions on the valuation date, in which case they are valued at the mean between the closing bid and ask prices.Securities traded over-the-counter are valued at the last reported sales price unless there is no reported sales price, in which case the mean between the closing bid and ask prices is used.Foreign securities, currencies and other assets denominated in foreign currencies are translated into U.S. dollars at the exchange rate of such currencies.Foreign equity securities are valued at the last sale price at the close of the exchange on which the security is principally traded.Debt securities with maturities of 60 days or less are valued at amortized cost, which approximates market value.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day,based on the value determined on the 61st day.If amortized cost does not approximate fair value, short-term securities are reported at fair value.Where market quotations are not readily available, are unreliable or when values have been materially affected by events occurring before the close of U.S. markets but after the close of the securities’ primary markets, securities are valued at fair value using procedures approved by the Board of Directors that are designed to determine a security’s fair value. The Fund adheres to fair valuation accounting standards which provides an authoritative definition of fair value and sets out a hierarchy for measuring fair value.These standards require disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be 13 JACOB MICRO CAP GROWTH FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) November 30, 2012 received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Summary of Fair Value Exposure Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1— Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the date of measurement. Level 2— Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 14 JACOB MICRO CAP GROWTH FUND NOTES TO THE FINANCIAL STATEMENTS (Continued) November 30, 2012 The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2012: Level 1 Level 2 Level 3 Total Common Stock Arts, Entertainment, and Recreation $ $
